      Case 3:16-md-02741-VC Document 4724 Filed 08/02/19 Page 1 of 3




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                                         MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í144)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,279 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

                                                                           I hereby certify that the annexed
                 Aug 02, 2019                                            instrument is a true and correct copy
                                                                           of the original on file in my office.
                                                       John W. Nichols
                                                                     ATTEST:
                                                       Clerk of the Panel
                                                                     SUSAN Y. SOONG
                                                                     Clerk, U.S. District Court
                                                                     Northern District of California


                                                                         by:
                                                                                    Deputy Clerk
                                                                         Date:   2 August 2019
    Case 3:16-md-02741-VC Document 4724 Filed 08/02/19 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                            MDL No. 2741



                  SCHEDULE CTOí144 í TAGíALONG ACTIONS



 DIST      DIV.      C.A.NO.     CASE CAPTION


ALABAMA SOUTHERN

  ALS       1       19í00324     Weaver v. Monsanto Company

ARKANSAS EASTERN

  ARE       3       19í00212     Estate of Elja McDonald v. Monsanto Company

COLORADO

  CO        1       19í02080     Christopherson et al v. Monsanto Company

FLORIDA MIDDLE

  FLM       2       19í00498     Kozio et al v. Monsanto Company

FLORIDA NORTHERN

  FLN       4       19í00208     BOATRIGHT v. MONSANTO COMPANY et al

IDAHO

   ID       4       19í00252     Hoge v. Monsanto Company

MASSACHUSETTS

  MA        1       19í11423     Nelson et al v. Monsanto Company

MISSISSIPPI SOUTHERN

  MSS       5       19í00057     Tory v. Monsanto Company

MISSOURI EASTERN

  MOE       4       19í01529     Geich v. Monsanto Company
  MOE       4       19í01852     Cyphers v. Monsanto Company
  MOE       4       19í01854     Gaj v. Monsanto Company
   Case 3:16-md-02741-VC Document 4724 Filed 08/02/19 Page 3 of 3

 MOE       4      19í02026      Bronzini et al v. Monsanto Company   Opposed 7/26/19
 MOE       4      19í02035      Baisden v. Monsanto Company
 MOE       4      19í02036      Dietz v. Monsanto Company
 MOE       4      19í02038      Ellis v. Monsanto Company
 MOE       4      19í02040      Butler v. Monsanto Company

NEW HAMPSHIRE

  NH       1      19í00689      Joseph v. Monsanto Company
  NH       1      19í00690      Allen v. Monsanto Company
  NH       1      19í00691      Rounds v. Monsanto Company
  NH       1      19í00698      Plummer et al v. Monsanto Company

NORTH CAROLINA MIDDLE

 NCM       1      19í00612      ROSENBERG v. MONSANTO COMPANY

OREGON

  OR       3      19í01078      Weeder v. Monsanto Company

TEXAS SOUTHERN

  TXS      4      19í02497      DelíSol Auten v. Monsanto Company
